07/30/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0372


                                     DA 21-0372
                                  _________________

 STATE OF MONTANA,

             Plaintiff and Appellee,

       v.                                                         ORDER

 BRYCE CALEB HAMERNICK,

             Defendant and Appellant.
                               _________________

      Counsel for Appellant Bryce Caleb Hamernick moves the Court to withdraw as
counsel and for appointment of counsel from the Appellate Defender Division. Counsel
states that his Attorney-Client Fee Agreement with Hamernick only provided for
representation of Hamernick until final judgment, and that Hamernick is currently
incarcerated and indigent.
      IT IS THEREFORE ORDERED that the motion to withdraw as counsel is
GRANTED.
      IT IS FURTHER ORDERED that the motion for appointment of counsel is
GRANTED. The Appellate Defender Division shall have thirty days from the date of this
Order within which to file either a notice of appearance or a motion to rescind this Order
appointing counsel. In the event Appellant qualifies for appointed counsel, the Appellate
Defender Division shall immediately order transcripts.
      The Clerk is directed to provide a copy of this Order to counsel of record, to the
Appellate Defender Division, and to Bryce Caleb Hamernick personally.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                  July 30 2021